Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
1. This Office Action is in response to the amendment filed on 12/30/2019. Claims 1-15 are pending in this application. Claims 1, 6 and 11 are independent claims. Claims 16-30 are canceled.


Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 3, 6, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O'Malley (US PGPub 20140129859), in view of Jung (US PGPub 20180124704).

a communication unit connected with an electronic device that executes software; and a wake-up receiving unit that, when receiving a wake-up request [from a wireless access point registered] in advance, allows the communication unit to transition from a sleep state to a wake-up state, wherein when the communication unit transitioned to the wake-up state, the communication unit initiates wireless communication with an external device, and updates the software of the electronic device by update software received from the external device. (Par 5, par 45, Another example may be to receive a software download or firmware upgrade. Since software downloads can be voluminous, the computer responsible for updating the sleeping device's [external] software may not wish to wait until the device wakes up normally. The computer may send a wake request to the sleep management computing device, which in turn can send a wakeup signal to the device, and the update can then occur [after the downloading of the software]. Par 49, The wake command may also include commands to instruct the device to take action, which may have been the reason for waking up. Par 50, This may include starting up an MPEG decoder to receive commands from the wake message, updating a local clock to indicate the new current time, installing any new software updates that it missed while it was asleep.)
O'Malley does not specifically teach, however Jung teaches of receiving a wake-up request from a wireless access point registered (Par 11, wake-up signal reception for a Wi-Fi device in a wireless communication system. The method comprises determining whether a received signal is a wake-up signal from an access point (AP) in the wireless communication system. Par 13, Wi-Fi device for wake-up signal reception in a wireless communication system. The Wi-Fi device comprises an energy detecting module, for determining whether a signal received by a detector of the energy detecting module is a wake-up signal from an access point (AP).)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add receiving a wake-up request from a wireless access point registered, as conceptually 

As per Claim 3, O'Malley does not specifically teach, however Jung teaches of the software update device according to claim 1, wherein the wake-up receiving unit is configured to check whether or not a time when the wake-up request is received is a predefined time. (Par 29, Therefore, the AP may transmit the wake-up signal following the beacon within the reserved time. Par 39, The processor 904 may be used for including a network allocation vector (NAV) parameter in the beacon to reserve time for wake-up signal transmission and for controlling the transmitter 900 to transmit the wake-up signal within the reserved time.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add checking whether or not a time when the wake-up request is received is a predefined time, as conceptually seen from the teaching of Jung, into that of O'Malley, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.

Re Claim 6, it is a method claim, having similar limitations of claim 1. Thus, claim 6 is also rejected under the same rationale as cited in the rejection of claim 1.

Re Claim 8, it is a method claim, having similar limitations of claim 3. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 3.



Re Claim 13, it is a system claim, having similar limitations of claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 3.
5.  Claims 2, 5, 7, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O'Malley (US PGPub 20140129859), in view of Jung (US PGPub 20180124704), and further in view of Kim (US PGPub 20160357626).
As per Claim 2, neither O'Malley nor Jung specifically teaches, however Kim teaches of the software update device according to claim 1, wherein the wake-up receiving unit is configured to check whether or not a predefined wake-up ID is included in the wake-up request.  (Par 188, The wakeup ID P21 corresponds to a wakeup control command, e.g., a control command to power on or to wake up the device 100 from the sleep mode, which may be implemented, but not exclusively, by wake on local area network (WOL), wake on wireless local area network (WoWLAN), etc. Par 310-311, If the wakeup ID is not included in the data, the device 100 determines that the received packet is not a magic packet. And if the wakeup ID is included in the data, the device 100 determines that the received packet is a magic packet and determines whether a device address of the received magic packet corresponds to identification information of the device.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add checking whether or not a predefined wake-up ID is included in the wake-up request, as conceptually seen from the teaching of Kim, into that of O'Malley and Jung, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.

As per Claim 5, neither O'Malley nor Jung specifically teaches, however Kim teaches of the software update device according to claim 1, wherein the wake-up receiving unit is configured to check whether or not information of the electronic device is included in the wake-up request. (Par 187, As shown in FIG. 6, the wakeup information P2 of the magic packet P may include a wakeup identification (ID) P21 and a device address P22. And par 303, Specifically, the communication module determines whether a device address included in the wakeup information in the magic packet corresponds to identification information of the device, upon reception of the magic packet while the device is in the sleep mode, and determines whether to transmit the wakeup command to the operation module based on the determination of whether the device address corresponds to the identification information of the device.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add checking whether or not information of the electronic device is included in the wake-up request., as conceptually seen from the teaching of Kim, into that of O'Malley and Jung, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.

Re Claim 7, it is a method claim, having similar limitations of claim 2. Thus, claim 7 is also rejected under the same rationale as cited in the rejection of claim 2.
Re Claim 10, it is a method claim, having similar limitations of claim 5. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 5.

Re Claim 12, it is a system claim, having similar limitations of claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2.

Re Claim 15, it is a system claim, having similar limitations of claim 5. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5.

6.  Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O'Malley (US PGPub 20140129859), in view of Jung (US PGPub 20180124704), and further in view of Conte (US PGPub 20120115467).
As per Claim 4, neither O'Malley nor Jung specifically teaches, however Conte teaches of the software update device according to claim 1, wherein the wake-up receiving unit is configured to check whether or not a transmission source of the wake-up request is a predefined person. (par 44, In one variant, the femto access point 5a does not leave the standby mode until after having checked that the UE 8a from which such a wake-up message originated is one of the user equipments belonging to a predefined set of user equipments authorized for that femto access point 5a.) 
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add checking whether or not a transmission source of the wake-up request is a predefined person, as conceptually seen from the teaching of Conte, into that of O'Malley and Jung, because the modification can help transmit the wake-up request from access point wirelessly connected to the network device and the network server to optimize software update management.
Re Claim 9, it is a method claim, having similar limitations of claim 4. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 4.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-





/JAE U JEON/Primary Examiner, Art Unit 2193